Title: To James Madison from William Jones, [ca. 28 September 1814]
From: Jones, William
To: Madison, James


        
          [ca. 28 September 1814]
        
        I have been extremely uneasy for the fate of those vessels until the receipt of this. None but a seaman can appreciate the danger and hair breadth escape of this Squadron; and to continue or remain at all near the lower end of the Lake at this Season must in all probability end in the destruction of the fleet.
        Gen Brown has been most unreasonable in his expectation of Naval cooperation.
      